DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 07/01/2022.  As directed by the amendment: no claim has been amended.  Thus, claims 32 – 39 and 54 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 4 – 9, filed 03/11/2022, with respect to claims 32 – 39, and 54 have been fully considered and are persuasive.  The rejection of claims 32 – 39, and 53 has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2022 was filed after the mailing date of the Notice of Allowance on 04/08/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 32 – 39, and 54 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are: Gross (U.S. 6,186,982), Bouchard (U.S. 6,416,293), Fischell (U.S. 4,594,058), and Stegeman (U.S. 4,142,523).
Regarding claim 32, cited prior arts do not teach a distensible membrane secured to the top surface of the rigid base in sealed relation relative to the upstream orifice and in sealed relation relative to the downstream orifice with an inside surface of the distensible membrane is in approximation with the top surface of the rigid base forming a sealed distensible channel which is disposed between the inside surface of the distensible membrane and the top surface of the rigid base, which extends between the upstream orifice and the downstream orifice, and which is normally closed, and the flow control valve being configured to open and allow a variable flow of liquid therethrough determined by pressure within the pump chamber which stretches the distensible membrane and expands the distensible channel.
Claims 33 – 39, and 54 are allowed due to their dependency on claim 32.
Further, Applicant’s arguments and remarks filed on 03/11/2022 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783           

/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783